Exhibit 24 THE PROCTER & GAMBLE COMPANY REGISTRATION STATEMENT ON FORM S-8 POWER OF ATTORNEY Each undersigned officer and/or director of The Procter & Gamble Company, an Ohio corporation (the “Registrant”), does hereby make, constitute and appoint the Chief Legal Officer and Secretary as attorney of the undersigned, with the full power to execute and file: (i) the Registration Statement on Form S-8 (the “Form S-8 Registration Statement”) with respect to the registration under the Securities Act of 1933, as amended, of Common Shares of the Registrant issuable in connection with The Procter & Gamble 1992 Stock Plan (Belgian Version) (the “Plan”), as may be revised in accordance with the Company resolution entitled “Authorize Filing of S-8 Registration Statement for The Procter & Gamble 1992 Stock Plan (Belgian Version)” along with an indeterminate amount of interests to be offered or sold pursuant to the Plan; (ii) any and all amendments, including post-effective amendments, and exhibits to the Form S-8 Registration Statement; and (iii) any and all applications or other documents to be filed with the Securities and Exchange Commission or any state securities commission or other regulatory authority with respect to the securities covered by the Form S-8 Registration Statement, with full power and authority to do and perform any and all acts and things whatsoever necessary, appropriate or desirable to be done in the premises, or in the name, place and stead of the said director and/or officer, hereby ratifying and approving the acts of said attorney. IN WITNESS WHEREOF, the undersigned have subscribed to the above as of December, 2013. SignatureTitle /s/ A.G. Lafley Chairman of the Board, President and Chief Executive A.G. LafleyOfficer (Principal Executive Officer) /s/ Jon R. Moeller Chief Financial Officer (Principal Financial Officer) Jon R. Moeller /s/ Valarie L. Sheppard Senior Vice President, Comptroller and Treasurer Valarie L. Sheppard (Principal Accounting Officer) /s/ Angela F. Braly Director Angela F. Braly /s/ Kenneth I. Chenault Director Kenneth I. Chenault /s/ Scott D. Cook Director Scott D. Cook /s/ Susan Desmond-Hellmann Director Susan Desmond-Hellmann /s/ Terry J. Lundgren Director Terry J. Lundgren /s/ W. James McNerney, Jr. Director W. James McNerney,Jr. /s/ Mary Agnes Wilderotter Director Mary Agnes Wilderotter /s/ Patricia A. Woertz Director Patricia A. Woertz /s/ Ernesto Zedillo Director Ernesto Zedillo
